TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00720-CV


         Provenance Constructors, LLC; The Flats on South Congress, LLC; and
                          Suretec Partners, Ltd., Appellants

                                               v.

          Omega Dry Wall Company, Inc.; and Omega Framing, LLC, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-002455, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2)(A).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Joint Motion

Filed: March 18, 2020